     Case 5:19-cv-03170-SAC Document 11 Filed 06/14/21 Page 1 of 7




                    IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF KANSAS


ANTHONY L. TAYLOR,

                                Petitioner,

              v.                                         CASE NO. 19-3170-SAC

MARTY SAUERS,


                                Respondent.


                            MEMORANDUM AND ORDER



      This matter is a petition for writ of habeas corpus filed under

28   U.S.C.    §   2254.   On   October   25,   20219,    the   Court   directed

Respondent to file a Pre-Answer Response (PAR) limited to addressing

the affirmative defense of timeliness under 28 U.S.C. § 2244(d).

(Doc. 6.) The Court also gave Petitioner the opportunity to reply

to the PAR. Id. Respondent filed the PAR on November 27, 2019, and

Petitioner filed his reply on December 17, 2019. (Docs. 9, 10.)

Having reviewed these documents, the Court finds that Petitioner
asserts a plausible claim for equitable tolling. Accordingly, the

Court declines to dismiss the petition as untimely and instead

orders the Respondent to file a response to the petition.

Background

       In October 2010, a jury convicted Petitioner of two counts of

aggravated indecent liberties with a child and, in May 2011, the

district court sentenced him to life imprisonment without the
possibility of parole for 25 years.1 (Doc. 9, p. 2.) Petitioner

1 The parties agree on most of the relevant dates. (See Doc. 9, p. 2-3; Doc.
10, p. 1.)
    Case 5:19-cv-03170-SAC Document 11 Filed 06/14/21 Page 2 of 7




appealed and on June 7, 2013, the Kansas Court of Appeals (KCOA)

affirmed the convictions and sentence. See State v. Taylor, 2013 WL

2917813, at *1 (Kan. Ct. App. 2013), rev. denied Nov. 22, 2013. The

Kansas Supreme Court (KSC) denied Petitioner’s petition for review

on November 22, 2013. Id.

     Petitioner asserts that he mailed his K.S.A. 60-1507 motion

for habeas relief on November 20, 2014, thus timely filing it under

Kansas’ prison mailbox rule.2 (Doc. 10, p. 2.) The district court

denied the motion and, on February 15, 2019, the KCOA affirmed the

district court. See Taylor v. State, 2019 WL 638282 (Kan. Ct. App.

2019). Petitioner did not seek review by the KSC. On September 5,

2019, Petitioner filed the instant petition. (Doc. 1.)

Analysis

     This action is subject to the one-year limitation period

established by the Antiterrorism and Effective Death Penalty Act of

1996 (“AEDPA”) in 28 U.S.C. § 2244(d). As relevant here, the

limitation period begins to run on “the date on which the judgment

became final by the conclusion of direct review or the expiration
of the time for seeking such review. 28 U.S.C. § 2244(d)(1)(A).

“Direct review” concludes when the availability of direct appeal to

the state courts and request for review by the Supreme Court have

been exhausted. Jimenez v. Quarterman, 555 U.S. 113, 119 (2009).

“[I]f a prisoner does not file a petition for writ of certiorari

2 In Kansas, the “prison mailbox rule” “deems a prisoner’s pro se documents
‘filed’ when he or she submits them to prison authorities for mailing.” Wahl v.
State, 301 Kan. 601, 615 (2015). Because Petitioner’s allegation has thus
created at least a dispute of fact regarding whether his K.S.A. 60-1507 motion
was timely filed within the one-year limitation period, the Court will not
resolve that dispute against him at this stage of the habeas proceedings. See
Winkel v. Heimgartner, 645 Fed. Appx. 729,730-33 (10th Cir. 2016) (finding
error where district court declined to apply Kansas’ prison mailbox rule based
on the type of evidence provided in response to an order to show cause issued
after initial screening of a § 2254 petition).
   Case 5:19-cv-03170-SAC Document 11 Filed 06/14/21 Page 3 of 7




with the United States Supreme Court after [his] direct appeal, the

one-year limitation period begins to run when the time for filing

a certiorari petition expires.” United States v. Hurst, 322 F.3d

1256, 1259 (10th Cir. 2003). The Rules of the United States Supreme

Court allow 90 days to seek certiorari, and the limitation period

begins to run the day after a conviction becomes final. See Sup. Ct

R. 13(1); Harris v. Dinwiddie, 642 F.3d 902, 906-07 n.6 (10th Cir.

2011).

     The KSC denied Petitioner’s direct-appeal petition for review

on November 22, 2013. Petitioner did not file a petition for writ

of certiorari, so the one-year limitation period for filing a

federal habeas petition under § 2254 began to run on approximately

February 21, 2014. Under 28 U.S.C. § 2244(d)(2), “the time during

which a properly filed application for State post-conviction or

other collateral review with respect to the pertinent judgment or

claim    is   pending   shall   not   be   counted   toward   any   period   of

limitations under this subsection.” Thus, Petitioner filing his

K.S.A. 60-1507 motion on November 20, 2014, tolled the one-year
federal habeas limitation period. Approximately 273 days of the

year had expired, leaving approximately 92 days remaining.

     The KCOA issued its decision in the 60-1507 proceeding on

February 15, 2019. See Taylor v. State, 2019 WL 638282, at *1.

Petitioner did not seek review by the KSC and, when the time do so

elapsed on March 17, 2019, the one-year limitation period for filing

the present action resumed. See Kan. S. Ct. R. 8.03(b)(1) (setting

30-day   deadline   for   petition     for   review).   Thus,   absent   other
tolling, the one-year limitation period expired on approximately

June 17, 2019.
      Case 5:19-cv-03170-SAC Document 11 Filed 06/14/21 Page 4 of 7




       Petitioner did not file the instant petition, however, until

September 5, 2019. (Doc. 1.) In his reply to the PAR, Petitioner

does not dispute that he filed his petition after the limitation

period had expired. Rather, he asserts that he is entitled to

equitable tolling because he diligently pursued his claims and his

failure to timely file the petition was caused by extraordinary

circumstances that were beyond his control. (Doc. 10, p. 1.)

       The one-year limitation period is subject to equitable tolling

“in rare and exceptional circumstances.” Gibson v. Klinger, 232

F.3d 799, 808 (2000) (citation omitted). Equitable tolling is

available only “when an inmate diligently pursues his claims and

demonstrates        that   the   failure   to    timely    file    was     caused   by

extraordinary circumstances beyond his control.” Marsh v. Soares,

223 F.3d 1217, 1220 (10th Cir. 2000). Such circumstances include

“when a prisoner is actually innocent, when an adversary’s conduct—

or other uncontrollable circumstances—prevents a prisoner from

timely filing, or when a prisoner actively pursues judicial remedies

but files a deficient pleading during the statutory period.” Gibson,
232    F.3d   at    808    (internal   citations    omitted).       An     attorney’s

misconduct     or    “egregious     behavior”    also     may    warrant    equitable

tolling, see Holland v. Florida, 560 U.S. 631, 651 (2010), but

“[s]imple excusable neglect is not sufficient,” see Gibson, 232

F.3d at 808 (citation omitted).

       In his reply to the PAR, Petitioner asserts that the attorney

appointed     to    assist    him   with   his   60-1507        action   ceased     all

communication with him in January 2019, before the KCOA’s February
2019 opinion. (Doc. 10, p. 2, 11.) In late March 2019, Petitioner

met another inmate, Terry Antalek, who was represented by the same
   Case 5:19-cv-03170-SAC Document 11 Filed 06/14/21 Page 5 of 7




attorney. Id.      at 2-3. Mr. Antalek told Petitioner that their

attorney had withdrawn from representing Mr. Antalek at a February

2019 hearing, telling the court that he had been ill and was having

difficulty with his memory. Id. at 2-3, 12.

     Petitioner claims that he did not learn of the KCOA decision

on his 60-1507 action until mid-April 2019, at which point he wrote

to the Clerk of the Appellate Courts of Kansas to inquire about the

status of that case and report that he had been unsuccessful in

trying to contact his attorney. Id. at 3, 13. The clerk’s office

responded in a letter dated May 2, 2019, and informed Petitioner

that the mandate had issued on March 25, 2019. Id. at 14.

     Petitioner continued trying to contact his attorney and, in

August 2019, Petitioner filed a motion for new counsel with the

Kansas state district court in which he originally filed his 60-

1507 motion. Id. at 3, 15-16. In a letter dated August 29, 2019 the

district court replied, informing Petitioner that it would not

appoint new counsel since the mandate in the 60-1507 action had

issued. Id. at 4, 18. On September 5, 2019, Petitioner filed the
present   habeas     action   pro   se.   (Doc.   1.)    Shortly    thereafter,

Petitioner   learned     from   Kansas’      Office     of    the   Disciplinary

Administrator, with which he had filed a complaint about his

attorney, that his attorney had been placed on disabled inactive

status. Id. at 3, 17.

     Although   an    attorney’s    simple    neglect    is    insufficient   to

warrant equitable tolling, the United States Supreme Court has held

that “when an attorney abandons his client without notice,” such
abandonment may “count as an extraordinary circumstance justifying

equitable tolling.” See Maples v. Thomas, 565 U.S. 266, 281-82
   Case 5:19-cv-03170-SAC Document 11 Filed 06/14/21 Page 6 of 7




(2012); see also Davison v. McCollum, 696 Fed. Appx. 859, 861 (10th

Cir. 2017) (“Attorney abandonment may constitute an ‘extraordinary

circumstance’ sufficient to toll the habeas limitations period.”).

Petitioner   has    provided      copies     of   relevant    correspondence,     an

affidavit    from   Mr.    Antalek,     and    other   evidence      that   supports

equitable    tolling      based   on   his    assertion   that      his   attorney’s

abandonment of him thwarted his diligent pursuit of his claims.

Conclusion

     For the limited purpose of screening the petition, the Court

assumes that equitable tolling is warranted in this case. The Court

has examined the petition and finds that:

     1. Petitioner is presently a prisoner in the custody of the

       State of Kansas; and

     2. Petitioner demands his release from such custody, and as

       grounds therefore alleges that he is being deprived of his

       liberty in violation of his rights under the Constitution

       of the United States, and he claims that he has exhausted

       all remedies afforded by the courts of the State of Kansas.
     IT IS THEREFORE ORDERED:

     1. That Respondent is hereby required to show cause within

       thirty (30) days from the date of this order why the writ

       should not be granted.

     2. That the response should present:

            a. The necessity for an evidentiary hearing on each of

              the grounds alleged in Petitioner’s pleading; and

            b. An analysis of each of said grounds and any cases and
              supporting      documents       relied   upon    by    Respondent   in

              opposition to the same.
Case 5:19-cv-03170-SAC Document 11 Filed 06/14/21 Page 7 of 7




 Respondent shall cause to be forwarded to this court for

 examination and review the following:

       The     records   and   transcripts,   if    available,    of    the

 criminal proceedings complained of by Petitioner; if a direct

 appeal of the judgment and sentence of the trial court was

 taken by Petitioner, Respondent shall furnish the records, or

 copies thereof, of the appeal proceedings.

 3. Upon the termination of the proceedings herein, the clerk

    of this Court will return to the clerk of the proper state

    court all state court records and transcripts.

 4. That Petitioner be granted thirty (30) days after receipt

    by him of a copy of Respondent’s answer and return to file

    a traverse thereto, admitting or denying, under oath, all

    factual allegations therein contained.

 5. That the clerk of this Court then return this file to the

    undersigned judge for such other and further proceedings as

    may   be   appropriate;    and   that   the   clerk   of   this   Court

    transmit copies of this order to Petitioner and to the
    office of the Attorney General for the State of Kansas.


 IT IS SO ORDERED.




 DATED:      This 14th day of June, 2021, at Topeka, Kansas.



                                S/ Sam A. Crow
                                SAM A. CROW
                                U.S. Senior District Judge
